Citation Nr: 1136816	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss for the appellate period prior to May 18, 2011.

2.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss as of May 18, 2011.

3.  Entitlement to a disability rating in excess of 20 percent for a fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain, as of May 17, 2007.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, and from September 1990 to June 1991.  He had additional service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's January 2007 claim for a compensable rating for his service-connected bilateral hearing loss.  This matter also comes to the Board on appeal from a July 2006 rating decision issued by the VA RO in Nashville, Tennessee, which denied the Veteran's claim seeking a disability rating in excess of 10 for a fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain.

During the appeal period, in a September 2007 rating decision, the RO increased the Veteran's disability rating for the service-connected fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain from 10 percent to 20 percent as of May 17, 2007.  Likewise, in a July 2011 rating decision, the RO increased the Veteran's disability rating for the service-connected bilateral hearing loss from noncompensable to 20 percent as of May 18, 2011.  As these ratings do not represent the highest possible benefits, these issues have remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2011, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 10 percent for a fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain, for the appellate period prior to May 17, 2007, and remanded the issues listed on the title page for further development.  The case has been returned to the Board for further appellate consideration.

The issues of entitlement to a disability rating in excess of 20 percent for a fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain as of May 17, 2007, and entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had Level II hearing loss in the right ear and Level I hearing loss in the left ear in February 2007, and Level VI hearing loss in the right ear and Level I hearing loss in the left ear in August 2008.

2.  The Veteran had Level VIII hearing loss in the right ear and Level V hearing loss in the left ear in May 2011.


CONCLUSIONS OF LAW

1.  Prior to May 18, 2011, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).

2.  As of May 18, 2011, the criteria for a 30 percent rating, but no greater, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated January 2007 and March 2011, provided to the Veteran before the April 2007 rating decision and the July 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38
C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in January 2007, prior to the April 2007 rating decision.

The Federal Circuit has held that VA's duty to notify, codified at 38 U.S.C.A.         § 5103(a), does not require it to provide notice of alternative diagnostic codes, or to solicit evidence of the impact of the Veteran's claimed disability on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.

38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Analysis:  A Compensable Disability Rating for Bilateral Hearing Loss for the Appellate Period prior to May 18, 2011, and a Disability Rating in Excess of 20 Percent for Bilateral Hearing Loss as of May 18, 2011

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The VA Schedule for Rating Disabilities (Rating Schedule) establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used to determine a Roman number designation (I through XI) for hearing impairment based solely on the puretone threshold average.  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This table is used only as specified in 38 C.F.R. §§ 4.85, 4.86. 

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect. 38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

VA provided the Veteran with a C&P audio examination in February 2007.  The Veteran's puretone thresholds, in decibels, were as follows:  30, 30, 40, 60, and 75, for his right ear, and 30, 25, 30, 45, and 95 for his left ear, for the frequencies 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, respectively.  His average pure tone threshold was 51 in the right ear and 49 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  Applying the results from the February 2007 VA audiology examination to Table VI yields a Roman numeral value of II for the right ear and I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss would be evaluated as noncompensable (0 percent disabling).

VA provided the Veteran with a second C&P audio examination in August 2008.  The Veteran's puretone thresholds, in decibels, were as follows:  25, 35, 70, 75, and 80, for his right ear, and 20, 20, 20, 40, and 95 for his left ear, for the frequencies 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, respectively.  His average pure tone threshold was 65 in the right ear and 44 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 96 percent in the left ear.  Applying the results from the August 2008 VA audiology examination to Table VI yields a Roman numeral value of IV for the right ear and I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss would be evaluated as noncompensable (0 percent disabling).

VA provided the Veteran with a third C&P audio examination in May 2011.  The Veteran's puretone thresholds, in decibels, were as follows:  30, 40, 70, 85, and 85, for his right ear, and 20, 20, 35, 65, and 105 for his left ear, for the frequencies 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, respectively.  His average pure tone threshold was 70 in the right ear and 56 in the left ear.  Speech audiometry revealed speech recognition ability of 54 percent in the right ear and 68 percent in the left ear.  Applying the results from the May 2011 VA audiology examination to Table VI yields a Roman numeral value of VIII for the right ear and V for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss would be evaluated as 30 percent disabling.

The Board notes that the RO's interpretation of the Veteran's May 2011 speech recognition scores is in error.  The VA audiologist examiner did not assign scores of 70 for each ear; rather, she described both scores as being "< 70%"-meaning less than 70 percent-and further specified directly above those findings that the Veteran's speech recognition scores were 54 for his right ear and 68 for his left ear.

Based on a review of the foregoing, the evidence is against a compensable disability rating for the Veteran's bilateral hearing loss for the appellate period prior to May 18, 2011.  The results of record do not provide a basis for assigning a compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

For the appellate period as of May 18, 2011-the date of the Veteran's third VA audio C&P examination, on which audiometric evidence of compensable hearing loss was initially noted-the Board finds that the evidence supports a grant of 30 percent for the Veteran's bilateral hearing loss.  The Board finds that the VA audiologist examiner's findings constitute the most probative evidence of record of increased hearing loss, based on her medical knowledge and expertise.  38 C.F.R. § 3.159(a)(1).  Higher ratings are not for application because the Veteran's audiometric testing results to not warrant higher ratings under the terms of the rating code.  38 C.F.R. § 4.85.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether further staged ratings are appropriate; however, in the present case, no further staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's bilateral hearing loss, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the VA Schedule for Rating Disabilities (Rating Schedule) to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.  Moreover, the May 2011 VA audiologist examiner opined that, although it may limit the types of jobs that he could hold, "the Veteran's hearing loss alone would not render him unable to secure/follow substantially gainful employment."


ORDER

A compensable disability rating for bilateral hearing loss for the appellate period prior to May 18, 2011 is denied.

A disability rating of 30 percent for bilateral hearing loss is granted as of May 18, 2011, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required in this case in order to secure complete findings on the questions asked of the VA orthopedic examiner, and to associate a supplemental statement of the case with the claims file and send a copy to the Veteran if any determination remains unfavorable to him.

In the April 2011 examination report, the VA examiner listed the range of motion (ROM) of the Veteran's thoracolumbar spine, and further found that there was "objective evidence of pain on active ROM," as well as "objective evidence of pain following repetitive motion."  However, the examiner did not specify the degrees of ROM at which the Veteran's pain manifested.  When rating the musculoskeletal system, including back disorders, VA must consider such factors as more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as any such changes on repetitive motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40 and 4.45 (2011).  Additionally, the accredited representative has pointed out in the September 2011 Informal Hearing Presentation that the Veteran experiences incapacitating episodes related to his service-connected spine disability.

On remand, the AOJ should schedule the Veteran for a new VA orthopedic/neurological examination of his lumbar spine.  The examiner should determine not only the Veteran's ROM, but also the degrees of ROM at which the Veteran's pain is manifested.

Additionally, the VA examiner should ascertain the number of weeks over the most recent 12 month period in which the Veteran had incapacitating episodes of his service-connected lumbar spine, if any.  An incapacitating episode is defined for rating purposes as a period of acute signs and symptoms due to intervertebral disc syndrome that requires both (1) bed rest prescribed by a physician, and (2) treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

With respect to the issue of entitlement to a TDIU due to service-connected disabilities, the Board notes that the Veteran raised that issue at his May 2011 VA hearing loss examination.  A claim for TDIU is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notwithstanding the fact that the Veteran claimed TDIU at his hearing loss examination, a claim for TDIU encompasses and must therefore include consideration of all of the Veteran's service-connected disabilities.  This is especially true where, as here, there is some evidence of unemployability relating to another service-connected disability; in this case, SSA provided the Veteran with disability benefits as of December 2006 due in part to a primary diagnosis of lumbar degenerative disc disease.  Because the Veteran's claim for TDIU is therefore inextricably intertwined with his claim for entitlement to a disability rating in excess of 20 percent for a fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain as of May 17, 2007, the Board remands the issue for further development.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Entitlement to TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran has the following service-connected disabilities:  bilateral hearing loss, rated 30 percent disabling; facture of transverse process of L4 lumbar vertebra with associated lumbar strain, rated 20 percent disabling; tinnitus, rated 10 percent disabling; and left foot neuritis/neuralgia, rated 10 percent disabling.  His combined service-connected disability rating is currently 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Thus, he does not currently satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  Where the percentage standards are not met, TDIU may nevertheless be assigned under 38 C.F.R. § 4.16 (b) or under § 3.321(b); however, the Board is precluded from assigning TDIU under 38 C.F.R. § 4.16 (b) or § 3.321(b) in the first instance.  Because the schedular requirements for TDIU are not met, the Board must consider TDIU under the extraschedular provisions set forth at 38 C.F.R. 4.16(b) (2011).  

On remand, the RO should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Second, the RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

Where, as here, a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  

On remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain since May 2011, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain since May 2011, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  After completion of the above, schedule the Veteran for orthopedic/neurological examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

The orthopedic examiner is to assess the nature and severity of the Veteran's spine disability in accordance with the latest Automated Medical Information Exchange (AMIE) worksheet for rating disabilities of the spine.  All indicated tests and studies, to include range of motion and X-rays, should be undertaken.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the spine disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the spine, or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

Further, the examination report should include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note:  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected spine disability, such as radiculopathy affecting the lower extremities, the examiner should identify this abnormality and comment on its severity.  Specifically, the examiner should discuss the severity of any associated radiculopathy which may be found and ascertain whether it more closely resembles a mild incomplete paralysis, a moderate incomplete paralysis, a moderately severe incomplete paralysis or a severe incomplete paralysis.  The examiner should also describe any other neurological manifestations which may be present.

The examiner should also include a statement as to the effect of the Veteran's spine disorder on his occupational functioning and daily activities.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

3.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.

4.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i.

5.  Following completion of the above development, the AOJ should readjudicate the claim for a disability rating in excess of 20 percent for a fracture of the transverse process of the L4 lumbar vertebra with associated lumbar strain as of May 17, 2007.  

6.  Thereafter, if the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU are not met, submit the claim for TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an evaluation under 38 C.F.R. § 4.16(b), to determine whether the Veteran's service-connected disabilities are of such severity as to render him unable to secure and follow a substantially gainful occupation.  The Veteran's service-connected disabilities, and not his age or his non-service-connected disabilities, should be considered when making this determination.  Under 38 C.F.R. § 4.16(b), service-connected disabilities, as well as the Veteran's employment history, educational and vocational attainment, lay statements, and all other factors having a bearing on the issue must be addressed.

7.  After completion of the above, the AOJ should adjudicate the TDIU claim.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010). 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


